EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Joshua Rudawitz (Reg. #72,516) on April 9, 2021, wherein the amendments were presented, and later authorized on April 15, 2021.
The application has been amended as follows: 
Claim 11, Lines 1-2 have been amended as follows, “wherein the rotatable guide vane”
The above amendment has been made to the claims filed April 07, 2021 to resolve a misspelling of the term rotatable. 
Claim 11, Line 2 has been amended as follows, “a guide vane cascade element, wherein 
The above amendment has been made to resolve an objection related to grammatical issues with the claim language. 
Claim 11, Line 4 has been amended as follows, “at least one drilled hole”
The above amendment has been made so that the limitation of the hole is recited consistently as a singular term, as done so in other claims. 
Claim 12, Line 4 has been amended as follows, “position of the rotatable guide vane[[-]].”
The above amendment has been made to remove an extra hyphen. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745